DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “wherein the first plate, wherein the first plate substantially” should have one of the “wherein the first plate” recitations deleted (lines 5-6).  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: the word “in” from “in is” should be deleted (line 4).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the longitudinal pathway of the second member" in lines 28-29.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-17 depend from claim 1 and are therefore also rejected.
Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites the limitation "the longitudinal sidewall of the first plate" in lines 1-2.  Because claim 6 recites that “the first plate comprises a pair of longitudinal sidewalls,” it is unclear whether "the longitudinal sidewall of the first plate" in claim 7 should be “one of the longitudinal sidewalls of the first plate” or “each of the longitudinal sidewalls of the first plate.”  Claims 8-14 depend from claim 7 and are therefore also rejected.
Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites the limitation "the longitudinal sidewall of the second plate" in lines 1-2.  Because claim 6 recites that “the second plate comprises a pair of longitudinal sidewalls,” it is unclear whether "the longitudinal sidewall of the second plate" in claim 11 should be “one of the longitudinal sidewalls of the second plate” or “each of the longitudinal sidewalls of the second plate.”  Claims 12-14 depend from claim 11 and are therefore also rejected.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 22 recites the limitation "the longitudinal pathway of the second member" in lines 32-33.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-8, 10, 15-17, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loebl et al. (US 2016/0324654 A1).
Claim 1. Loebl et al. disclose an inter-body fusion device (device 200) for use in surgery comprising:
a first plate (displaceable element 34) having a leading edge or end (end adjacent distal arm 14b), a trailing edge or end (end adjacent proximal arm 14a), an upper bone contact surface (surface that contacts the upper vertebra when in use), an opposed first plate inner surface (surface in contact with proximal arm 14a and distal arm 14b), and a first plate longitudinal axis (see Figs. 1A and 4A inset);
a second plate (base 10) having a leading edge or end (end adjacent distal arm 14b), a trailing edge or end (end adjacent proximal arm 14a), a lower bone contact surface (surface that contacts the lower vertebra when in use), an opposed second plate inner surface (surface that houses proximal worm 18a and distal worm 18b), and a second plate longitudinal axis (see Figs. 1A and 4A inset), wherein the first plate substantially overlies the second plate and is positioned such that the first plate longitudinal axis and the second plate longitudinal axis form a device angle (see Figs. 1A and 4A inset); and
an insert (proximal arm 14a and distal arm 14b) comprising a first member (distal arm 14b) having a leading edge or end (end at pin 36), a trailing edge or end (end with teeth 20b), an upper plate contact surface (surface where distal arm 14b contacts displaceable element 34 as shown in Fig. 2B) and an opposed lower plate contact surface (surface where distal arm 14b contacts base 10 as shown in Fig. 2B), and a second member (proximal arm 14a) having a leading edge or end (end at pin 36), a trailing edge or end (end with teeth 20a), an upper plate contact surface (surface where proximal arm 14a contacts displaceable element 34 as shown in Fig. 2B) and an opposed lower plate contact surface (surface where proximal arm 14a contacts base 10 as shown in Fig. 2B), the insert positioned substantially therebetween the first plate and the second plate, wherein movement of the first member longitudinally with respect to the first and second plates (note that the end of distal arm 14b at pin 36 moves longitudinally with respect to both displaceable element 34 and base 10 as pin 36 moves within slot 38) increases a distance between a portion of the leading edge or end of the first and second plates (compare Figs. 1A-1B to Figs. 2A-4B) and movement of the second member longitudinally with respect to the first and second plates (note that the end of proximal arm 14a at pin 36 moves longitudinally with respect to both displaceable element 34 and base 10 as pin 36 moves within slot 38) increases the distance between a portion of the trailing edge or end of the first and second plates (compare Figs. 1A-1B to Figs. 2A-4B), and wherein the first and second members operate independently (para. 0072 states that proximal arm 14a and distal arm 14b operate via proximal worm 18a and distal worm 18b, respectively; para. 0079 states that worms 18a and 18b are independently rotatable), enabling a user to selectively alter both the distance between the first plate and the second plate and the device angle (see para. 0080), wherein the trailing edge or end of the first member defines a first bore (gaps between teeth 20b) configured to engage a first threaded shaft (proximal worm 18a as shown in Figs. 4A-4B), wherein rotation of the first threaded shaft in a first direction moves the first member proximally and rotation of the first threaded shaft in a second direction moves the first member distally, and the second member defines a second bore (gaps between teeth 20a) that extends longitudinally through the second member, the second bore configured to engage a second threaded shaft (distal worm 18b as shown in Figs. 4A-4B), wherein rotation of the second threaded shaft in a first direction moves the second member proximally and rotation of the second threaded shaft in a second direction moves the second member distally, wherein a distal end of the second threaded shaft defines a feature (hexagonal socket – see para. 0073) to engage an actuation device, such that rotation of the actuation device can rotate the first threaded shaft or the second threaded shaft independently (para. 0079 states that worms 18a and 18b are independently rotatable), wherein a longitudinal duct (channel 28) is defined through the second threaded shaft and coaxially aligned through the longitudinal pathway of the second member configured to enable at least a portion of the actuation device to be inserted through the longitudinal duct and coupled to a distal end (at screwdriver slot 52) of the first threaded shaft allowing the actuation device to rotate the first or second threaded shafts independently (para. 0079 states that worms 18a and 18b are independently rotatable) (Figs. 1A-4B; note that para. 0079 states that device 200 is similar to device 100 except that worms 18a and 18b are independently rotatable).
Claim 2. Loebl et al. disclose wherein the device angle is substantially 0 degrees such that the first plate and the second plate are substantially parallel to each other (see Fig. 1A) (Figs. 1A-4B).
Claim 6. Loebl et al. disclose wherein the first plate comprises a pair of longitudinal sidewalls (see Fig. 1A inset) extending from a portion of the first plate inner surface, and the second plate comprises a pair of longitudinal sidewalls (see Fig. 1A inset) extending from a portion of the second plate inner surface, and wherein one of the pairs of longitudinal sidewalls is positioned within the other pair of longitudinal sidewalls (Figs. 1A-4B).
Claim 7. Loebl et al. disclose wherein the longitudinal sidewall of the first plate defines a first inclined slot (slot 38) and a second inclined slot (slot 38), each slot having a leading end and a trailing end, the leading end being positioned closer to the leading edge or end of the first plate (Figs. 1A-4B).
Claim 8. Loebl et al. disclose wherein the first slot is defined along a first slot axis (see Fig. 1A inset) which is positioned at an acute angle relative to the longitudinal axis of the first plate, and wherein the second slot is defined along a second slot axis (see Fig. 1A inset) which is positioned at an acute angle relative to the longitudinal axis of the first plate (Figs. 1A-4B).
Claim 10. Loebl et al. disclose wherein the first slot axis and the second slot axis are substantially transverse (see Fig. 1A) (Figs. 1A-4B).
Claim 15. Loebl et al. disclose wherein the first member is spaced from the second member (see Fig. 3A) (Figs. 1A-4B).
Claim 16. Loebl et al. disclose wherein portions (portion adjacent pin 36 and portion with teeth 20b) of the first member are positioned and configured to act on portions of the leading edge or end of the first plate and portions of the leading edge or end of the second plate to facilitate expanding portions of the inter-body fusion device by selectively separating portions of the leading edges or ends of the first and second plates (see paras. 0079-0080) (Figs. 1A-4B).
Claim 17. Loebl et al. disclose wherein portions (portion adjacent pin 36 and portion with teeth 20a) of the second member are positioned and configured to act on portions of the trailing edge or end of the first plate and portions of the trailing edge or end of the second plate to facilitate expanding portions of the inter-body fusion device by selectively separating portions of the trailing edges or ends of the first and second plates (see paras. 0079-0080) (Figs. 1A-4B).
Claim 22. Loebl et al. disclose a method of using an inter-body fusion device (device 200) during an inter-body fusion procedure comprising:
accessing a desired disc space (para. 0080 states that device 200 can be used between adjacent vertebral endplates; such use means that the disc space must inherently be accessed in order to insert device 200);
choosing an inter-body fusion device size with an appropriate height (see para. 0080), the inter-body fusion device comprising:
a first plate (displaceable element 34) having a leading edge or end (end adjacent distal arm 14b), a trailing edge or end (end adjacent proximal arm 14a), an upper bone contact surface (surface that contacts the upper vertebra when in use), an opposed first plate inner surface (surface in contact with proximal arm 14a and distal arm 14b), and a first plate longitudinal axis (see Figs. 1A and 4A inset);
a second plate (base 10) having a leading edge or end (end adjacent distal arm 14b), a trailing edge or end (end adjacent proximal arm 14a), a lower bone contact surface (surface that contacts the lower vertebra when in use), an opposed second plate inner surface (surface that houses proximal worm 18a and distal worm 18b), and a second plate longitudinal axis (see Figs. 1A and 4A inset), wherein the first plate substantially overlies the second plate and is positioned such that the first plate longitudinal axis and the second plate longitudinal axis form a device angle (see Figs. 1A and 4A inset); and
an insert (proximal arm 14a and distal arm 14b) comprising a first member (distal arm 14b) having a leading edge or end (end at pin 36), a trailing edge or end (end with teeth 20b), an upper plate contact surface (surface where distal arm 14b contacts displaceable element 34 as shown in Fig. 2B) and an opposed lower plate contact surface (surface where distal arm 14b contacts base 10 as shown in Fig. 2B), and a second member (proximal arm 14a) having a leading edge or end (end at pin 36), a trailing edge or end (end with teeth 20a), an upper plate contact surface (surface where proximal arm 14a contacts displaceable element 34 as shown in Fig. 2B) and an opposed lower plate contact surface (surface where proximal arm 14a contacts base 10 as shown in Fig. 2B), the insert positioned substantially therebetween the first plate and the second plate, wherein movement of the first member longitudinally with respect to the first and second plates (note that the end of distal arm 14b at pin 36 moves longitudinally with respect to both displaceable element 34 and base 10 as pin 36 moves within slot 38) increases the distance between a portion of the leading edge or end of the first and second plates (compare Figs. 1A-1B to Figs. 2A-4B) and movement of the second member longitudinally with respect to the first and second plates (note that the end of proximal arm 14a at pin 36 moves longitudinally with respect to both displaceable element 34 and base 10 as pin 36 moves within slot 38) increases the distance between a portion of the trailing edge or end of the first and second plates (compare Figs. 1A-1B to Figs. 2A-4B), and wherein the first and second members operate independently (para. 0072 states that proximal arm 14a and distal arm 14b operate via proximal worm 18a and distal worm 18b, respectively; para. 0079 states that worms 18a and 18b are independently rotatable), enabling a user to selectively alter both the distance between the first plate and the second plate and the device angle (see para. 0080), wherein the trailing edge or end of the first member defines a first bore (gaps between teeth 20b) configured to engage a first threaded shaft (proximal worm 18a as shown in Figs. 4A-4B), wherein rotation of the first threaded shaft in a first direction moves the first member proximally and rotation of the first threaded shaft in a second direction moves the first member distally, and the second member defines a second bore (gaps between teeth 20a) that extends longitudinally through the second member, the second bore configured to engage a second threaded shaft (distal worm 18b as shown in Figs. 4A-4B), wherein rotation of the second threaded shaft in a first direction moves the second member proximally and rotation of the second threaded shaft in a second direction moves the second member distally, wherein a distal end of the second threaded shaft defines a feature (hexagonal socket – see para. 0073) to engage an actuation device, such that rotation of the actuation device can rotate the first threaded shaft or the second threaded shaft independently (para. 0079 states that worms 18a and 18b are independently rotatable), wherein a longitudinal duct (channel 28) is defined through the second threaded shaft and coaxially aligned through the longitudinal pathway of the second member configured to enable at least a portion of the actuation device to be inserted through the longitudinal duct and coupled to a distal end (at screwdriver slot 52) of the first threaded shaft allowing the actuation device to rotate the first or second threaded shafts independently (para. 0079 states that worms 18a and 18b are independently rotatable);
inserting the inter-body fusion device into the desired disc space (para. 0080 states that device 200 can be used between adjacent vertebral endplates);
expanding the inter-body fusion device from a first unexpanded position (see Figs. 1A-1B) to a second expanded position (see Figs. 2A-4B) with longitudinal movement of the insert (see para. 0080); and
adjusting the angle of the first plate relative to the second plate (see para. 0080) (Figs. 1A-4B; note that para. 0079 states that device 200 is similar to device 100 except that worms 18a and 18b are independently rotatable).


[AltContent: textbox (First Plate Longitudinal Axis)][AltContent: textbox (Second Plate Longitudinal Axis)][AltContent: textbox (Device Angle)]




[AltContent: textbox (First Plate Longitudinal Axis)][AltContent: textbox (Second Plate Longitudinal Axis)][AltContent: textbox (Device Angle)]






[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]





[AltContent: textbox (First Slot Axis)][AltContent: textbox (Second Slot Axis)]





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Loebl et al. (US 2016/0324654 A1).
	Claims 3-5. Loebl et al. disclose that the device angle is an acute angle (see Figs. 4A-4B; see paras. 0079-0080) (Figs. 1A-4B).
	Loebl et al. fail to disclose that the angle is between about 1 degree and about 45 degrees (claim 3), between about 5 degrees and about 30 degrees (claim 4), and between about 10 degrees and about 20 degrees (claim 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the angle to be between about 1 degree and about 45 degrees (claim 3), between about 5 degrees and about 30 degrees (claim 4), and between about 10 degrees and about 20 degrees (claim 5), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Loebl et al. (US 2016/0250034 A1) anticipate at least claim 1 (see Figs. 1A-4C).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773